DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9-14 and 18 of Buchberger (U.S. Pat. No. 10,701,969). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Buchberger patent generally encompass the instant claims. Specifically:
Regarding independent claim 1, Buchberger claims, in independent claim 1, “a housing with a housing cover; a mouthpiece with a mouthpiece opening for supplying an inhalable medium into oral cavity of a user; and a flavor reservoir, wherein the mouthpiece additionally comprises a flavoring reservoir through which the inhalable medium can flow to enrich the inhalable medium with flavoring, wherein the inhalable medium is a condensation aerosol, and wherein the flavor reservoir and the flavoring reservoir are longitudinally overlapping”.
Regarding claim 2, while Buchberger does not specifically claim that “the mouthpiece is detachably connected to a component of the housing”, it would have been obvious to one having ordinary skill in the art to have chosen to make the Buchberger mouthpiece “detachable” from the housing in order to easily clean and/or replace the mouthpiece when needed. 

Regarding claim 5, Buchberger claims, in independent claim 1, “the flavor is absorbed in a porous material within the flavor reservoir”.
Regarding clam 6, Buchberger claims, in claim 9, “flavor in the flavor reservoir contains a tobacco smoke condensate, a tobacco extract, or a volatile aromatic faction of the smoke condensate and the tobacco extract, and wherein the flavor is essentially nicotine-free”.
	Regarding claim 7, Buchberger claims, in claim 10, “flavor in the flavor reservoir contains at least one volatile acid”.
	Regarding claim 8, Buchberger claims, in claim 11, “a proportion of the at least one volatile acid in the flavor is a total of more than 5% by weight”.
	Regarding claim 9, Buchberger claims, in claim 12, “flavor in the flavor reservoir contains at least one of method or peppermint oil”.
	Regarding claim 10, Buchberger claims, in claim 7, “flavor in the flavoring reservoir contains tobacco”.

	Regarding claim 12, Buchberger claims, in claim 13, “flavor in the flavoring reservoir contains at least one of menthol or peppermint oil”.
 	Regarding claim 13, Buchberger claims, in claim 14, “a housing center plane “m” that divides the housing in a direction of the housing cover into two approximately equal-sized parts, wherein the mouthpiece opening and the flavor reservoir are arranged on opposite sides of the housing center plane “m””.
	Regarding claim 15, Buchberger claims “an inhaler comprising an inhaler component…wherein the inhaler provides an inhalable medium, wherein the inhalable medium is a condensation aerosol” because Buchberger claims, in independent claim 18, an “inhaler comprising an inhaler component in accordance with claim 1” wherein claim 1 states that “the inhalable medium is a condensation aerosol”.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Buchberger (U.S. Patent No. 10,701,969) in view of Kuehne (US. Pat. No. 3,771,534).
Regarding claim 4, while Buchberger does not specifically claim that “the flavor in the flavor reservoir is a liquid”, it would have been obvious to one having ordinary skill in the art to have provided a liquid flavorant, i.e., menthol or mint oil, as such liquids are known for adding flavor to an inhalable medium in the tobacco art, as taught in Kuehne (see abstract).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Regarding independent claim 1, Applicant recites that “the flavor reservoir and the flavoring reservoir are longitudinally overlapping” (emphasis added); however, Applicant has not clearly associated a “longitude” with any structural limitation of the device, i.e. housing.  Clarification/correction is requested. Suggested claim wording to obviate this rejection, which is consistent with disclosure in the instant specification, is as follows: “a housing with a cover extending in a longitudinal direction”.	
Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 3, the word -- the -- should be inserted between the words “into” and “oral”.  
Appropriate correction is requested.
Claim Rejections - 35 USC § 102
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-13 and 15 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dominguez (US. Pat. No. 7,100,618). 

As seen in Figs. 3A-3B, the main body (40) includes an upper chamber (41) (corresponding to the claimed a “flavor reservoir”) and a lower chamber (42)(corresponding to the claimed “flavoring reservoir … wherein the flavor reservoir and the flavoring reservoir are longitudinally overlapping”).
 Note: Applicant has recited that the mouthpiece of the instant inhaler has an opening “for supplying an inhalable medium into oral cavity of a user”. It further recites that said inhalable medium can be enriched with flavoring, and that said inhalable medium is a condensation aerosol. However, it is reminded that a claim is only limited to positively-recited elements (see MPEP 2115). Since “an inhalable medium” is not positively cited in said claims, i.e. it is not a structural limitation thereof, for examination purposes, it will not be given patentable weight.  

Regarding claim 3, since the main body (40) - which contains the flavor reservoir (41) - may be detachably connected from the mouthpiece (15), it is clear that body (40) is “replaceable” (corresponding to the claimed “wherein the flavor reservoir is replaceable”). 
Regarding claim 4-12, Applicant recites limitations for “flavor” in the flavor/flavoring reservoirs. However, as stated above, a claim is only limited to positively-recited elements (see MPEP 2115). Since “flavor” is not positively cited in independent claim 1, the “flavor” recitation, in these claims, can be interpreted as not being a structural limitation thereof and, hence, for examination purposes, does not need to be given patentable weight. Further, it is clear from the structure of the main body (40) that the upper and lower chambers (41, 42) thereof are both capable of containing a “flavor” having the recited characteristics/limitations because either chamber is, in fact, a “reservoir” (i.e., place where something is kept/stored).  

Regarding independent claim 15, as stated above, Dominguez discloses a sensory smoking simulator (5) that meets all of the limitations of “the inhaler component” of independent claim 1.  Applicant is again reminded that a claim is only limited to positively-recited elements (see MPEP 2115). Since “an inhalable medium” is not a structural limitation of the claimed “inhaler”, for examination purposes, it will not be given patentable weight.  
As such, Dominguez anticipates the above-referenced claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dominguez (US. Pat. No. 7,100,618).
Regarding claim 14, the sensory smoking simulator (5) of Dominguez includes a top cover (34) - which covers an outside of the inhaler component - that appears to be able to be secured to the main body by threaded screws (see Fig. 3C). While this threaded securing means does not equate to a “sliding” arrangement, it is noted that such an arrangement is known and does appear to secure the mouthpiece (15) to the mouthpiece holder (14a), i.e. a press-fit/sliding arrangement (See Fig. 3C). Hence, it would have been obvious to one having ordinary skill in the art to have opted to employ a press-fit/sliding securing arrangement for the upper cover (34) to be secured to the main body (40) instead of a threaded screw arrangement, as such means are already known and can be an equally-useful manner in which to secure the cover (34) to the body 
Regarding claim 16, Dominguez indicates that impellers (12, 29) can be housed in upper and lower chambers (41,42), and said impellers can be rotated by an electric motor (17) or any other kind of power (see col. 4, lines 12-18). Hence, it would have been obvious to one having ordinary skill in the art to have employed a rechargeable battery, which has become a conventional and popular means by which to provide power to personal devices that are electrically driven (corresponding to the claimed “wherein the inhaler further comprises a rechargeable battery”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE W. MAYES/         Examiner, Art Unit 1747